Name: Council Regulation (EC) No 2229/97 of 30 October 1997 concerning the interruption of certain economic relations with Angola in order to induce the 'UniÃ £o Nacional para a IndependÃ ªncia Total de Angola' (UNITA) to fulfil its obligations in the peace process
 Type: Regulation
 Subject Matter: Africa;  international security;  United Nations;  parliament;  international affairs;  international trade
 Date Published: nan

 12 . 11 . 97 | EN 1 Official Journal of the European Communities L 309/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 2229/97 of 30 October 1997 concerning the interruption of certain economic relations with Angola in order to induce the 'Uniao Nacional para a Independencia Total de Angola' (UNITA) to fulfil its obligations in the peace process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 73g and 228a, Having regard to common position 97/759/CFSP of 30 October 1997 defined by the Council on the basis of Article J.2 of the Treaty on European Union, concerning Angola and aimed at inducing the 'Uniao Nacional para a Independencia Total de Angola' (UNITA) to fulfil its obligations in the peace process ( ] ) in view of the relevant decisions of the Security Council of the United Nations, in particular its Resolutions 864 ( 1993 ), 1127 ( 1997), and 1130 ( 1997), Having regard to the proposal from the Commission, Whereas the Security Council has also called upon the United Nations Member States to apply these measures notwithstanding the existence of any right or obligations conferred or imposed by any international agreement signed, any contract entered into or any licence or permit granted before the adoption of the aforementioned Resolutions; Whereas, therefore , the fourth ACP-EC Convention, signed at Lome on 15 December 1989, to which the Community and Angola are parties, does not pose an obstacle to the application of the said Security Council measures; Whereas the data contained in the Annexes to this Regulation concerning points of entry in Angola for supplies , aircraft registered in Angola and places in Angola for aircraft to take off or land should be based on the data provided by the Government of Angola to the Committee created pursuant to Resolution 864 ( 1993 ) of the Security Council and notified to the Member States of the United Nations by this Committee ; Whereas the aforesaid Resolutions provide for certain exceptions to the restrictions imposed on the condition of prior approval of said Committee; Whereas approval of this Committee should be obtained through the competent national authorities of the Member States, whose names and addresses should, therefore, be made available in an Annex to this Regulation; Whereas, for reasons of expediency, the Commission should be empowered to supplement and/or amend the Annexes to this Regulation on the basis of pertinent notifications from the relevant Security Council Committee or, in the case of Annex VI, the competent authorities of Member States ; Whereas, for reasons of transparency arid simplicity, the interruption of certain economic relations with Angola should be governed by only one legal instrument; whereas therefore, the provisions of Council Regulation Whereas the United Nations Security Council , acting under Chapter VII of the Charter of the United Nations, decided in its Resolutions 864 ( 1993 ) and 1127 ( 1997) that all States should take certain measures with regard to their economic relations with Angola in order to obtain the implementation by the 'Uniao Nacional para a Independencia Total de Angola ' (UNITA) of its obligations under the 'Acordos de Paz', the Lusaka Protocol and the relevant Security Council Resolutions; Whereas certain of these measures fall under the scope of the Treaty establishing the European Community and, therefore, Community legislation is necessary to implement the relevant decisions of the Security Council as far as the territory of the European Community is concerned, such territory being deemed to encompass , for the purposes of this Regulation, the territories of the Member States to which the Treaty establishing the European Community is applicable, under the conditions laid down in that Treaty; (') See page 8 of this Official Journal . L 309/2 1 EN 1 Official Journal of the European Communities 12 . 11 . 97 (EEC ) No 2967/93 of 25 October 1993 prohibiting the supply of certain goods to UNITA ('), should be incorporated in this Regulation , and the former Regulation should be repealed, HAS ADOPTED THIS REGULATION: Article 1 The following shall be prohibited : 1 . to sell or supply petroleum and petroleum products listed in Annex I, whether or not originating in the Community, in the territory of Angola through points of entry other than those referred to in Annex II ; 2 . to supply or make available in any form any aircraft or aircraft components to the territory of Angola other than through the points of entry referred to in Annex III ; 3 . to provide engineering and maintenance services, certification of airworthiness, payment of new claims against existing insurance contracts or provision or renewal of direct insurance with respect to any aircraft registered in Angola other than those listed in Annex IV, or with respect to any aircraft which entered the territory of Angola other than through a point of entry referred to in Annex V; 4 . to permit any aircraft to take off from, land in or overfly the territory of the Community if it has taken off from or is destined to land at a place in the territory of Angola other than one listed in Annex V; 5 . to start or continue , in any form, any operational activity of any UNITA office ; 6 . any activity the object or effect of which is , directly or indirectly, to promote the transactions or activities referred to in this Article . Article 3 This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of this Regulation . Article 4 Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed . Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall be those determined by the Member States in order to give effect to Article 4 of Regulation ( EEC ) No 2967/93 . Article 5 The Commission and the Member States shall inform each other of the measures taken under this Regulation and supply each other with other relevant information at their disposal in connection with this Regulation , such as violation and other enforcement problems or judgments made by national courts . Article 6 The Commission is hereby empowered to supplement and/or amend the Annexes on the basis of the information and notifications supplied by the competent authorities of the United Nations or, in the case of Annex VI , the Member States . Any supplements or amendments made pursuant to the first subparagraph shall be published in the Official Journal of the European Communities. Article 7 Regulation (EEC ) No 2967/93 is hereby repealed and replaced by the provisions of this Regulation . Article 8 This Regulation shall apply within the territory of the European Community including its air space and on any aircraft or any vessel under the jurisdiction of a Member State and to any person elsewhere who is a national of a Member State and any body which is incorporated or constituted under the law of a Member State . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 30 October 1997 and, in the case of Articles 4 and 7, from the day of its publication in the Official Journal . Article 2 The prohibition of the transactions or activities referred to in Article 1 shall not apply to cases of medical urgency or to flights of aircraft carrying food, medicine or supplies for essential humanitarian needs, on condition that, through the competent national authorities, a prior approval has been obtained from the United Nations Security Council Committee created pursuant to Resolution 864 ( 1993 ). The names and addresses of the competent national authorities are contained in Annex VI . (') OJ L 268 , 29 . 10 . 1993 , p . 1 . 12 . 11 . 97 I EN I Official Journal of the European Communities L 309/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 October 1997. For the Council The President F. BODEN L 309/4 EN Official Journal of the European Communities 12 . 11 . 97 ANNEX I Petroleum and petroleum products referred to in Article 1 CN code Product description 2709 Petroleum oils and oils obtained from bituminous minerals, crude 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations 2711 Petroleum gases and other gaseous hydrocarbons 2712 10 Petroleum jelly 2712 20 00 Paraffin wax containing by weight less than 0,75 % of oil ex 2712 90 'Slack wax', 'scale wax' 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals 2714 Bitumen and asphalt, natural ; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks 2715 00 00 Bituminous mixtures based on natural asphalt, or natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch ( for example, bituminous mastics , cutbacks ) 2901 Acyclic hydrocarbons 2902 11 00 Cyclohexane 2902 20 Benzene 2902 30 Toluene 2902 41 00 o-Xylene 2902 42 00 m-Xylene 2902 43 00 p-Xylene 2902 44 Mixed xylene isomers 2902 50 00 Styrene 2902 60 00 Ethylbenzene 2902 70 00 Cumene 2905 11 00 Methanol (methyl alcohol ) 3403 19 10 Lubricating preparations ( including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants ) and preparations containing as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 3811 21 00 Additives for lubricating oils containing petroleum oils or oils obtained from bituminous minerals 3823 90 10 Petroleum sulphonates, excluding petroleum sulphonated of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts 12 . 11 . 97 I EN I Official Journal of the European Communities L 309/5 ANNEX II Points of entry referred to in point 1 of Article 1 The airports of Luanda and Katumbela (Benguela province ) and the ports of Luanda, Malongo (Cabinda province ), Lobito (Benguela province ) and Namibe (Namibe province ). ANNEX III Points of entry referred to in point 2 of Article 1 ANNEX IV Aircraft referred to in point 3 of Article 1 ANNEX V Points of entry and places referred to in points 3 and 4 of Article 1 L 309/6 EN Official Journal of the European Communities 12 . 11 . 97 ANNEX VI Names and addresses of authorities referred to in Article 2 Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE ) Adickesallee 40 60322 Frankfurt Bundesamt fÃ ¼r Verkehr Ref. LR 13 Postfach 200 100 53170 Bonn BELGIQUE  BELGIÃ  MinistÃ ¨re des affaires Ã ©trangÃ ¨res, du commerce extÃ ©rieur et de la coopÃ ©ration au dÃ ©veloppement Egmont 1 , rue des Petits Carmes 19 B-1000 Bruxelles Direction des relations Ã ©conomiques et bilatÃ ©rales extÃ ©rieures ( a ) Service Afrique du Sud du Sahara (B.22 ), tÃ ©l .: ( 32 2 ) 501 85 77 ( b ) Coordination de la politique commerciale (B.40 ) . tÃ ©l .: ( 32 2 ) 501 83 20 (c ) Service Transports (B.42 ), tÃ ©l .: ( 32 2 ) 501 37 62 TÃ ©lÃ ©copieur : ( 32 2 ) 501 88 27 MinistÃ ¨re des affaires Ã ©conomiques ARE 4 ° division, service des licences Avenue du GÃ ©nÃ ©ral LÃ ©man 60 B-1040 Bruxelles TÃ ©l .: ( 32 2 ) 206 58 16/27 TÃ ©lÃ ©copieur : ( 32 2 ) 230 83 22 EAAAAA Ministry of Foreign Affairs Ambassador Nikolaos Chatoupis Directorate A7 Tel . ( 00301 ) 361 00 12 and Fax 361 00 96 , 645 00 49 Zalokosta 1 106 71 Athens Ministry of National Economy Secretariat-General for International Economic Relations Directorate-General for External Economic and Trade Relations Director Th . Vlassopoulos Tel . 32 86 401-3 Fax 32 86 404 Directorate of Procedure of External Trade Directors : I. Tseros Tel . 32 86 021 , 23 and Fax 32 86 059 A. Iglessis Tel . 32 86 051 and Fax 32 86 094 Ermou and Kornarou 1 105 63 Athens DANMARK Danish Agency for Trade and Industry Tagensvej 137 DK-2200 Copenhagen N Tel . ( 45 ) 35 86 86 86 Fax (45 ) 35 86 86 87 Ministry of Foreign Affairs Department S.7 Asiatisk Plads 2 DK-1448 Copenhagen K Tel . ( 45 ) 33 92 00 00/33 92 09 09 Fax (45 ) 31 54 05 53 Danish Agency for Trade and Industry Jeanne Lorentzen, desk officer Tel . ( 45 ) 35 86 84 89 Fax (45 ) 35 86 85 75 Niels Hoeing, assistant Tel . ( 45 ) 35 86 84 85 Fax (45 ) 35 86 85 75 Ministry of Foreign Affairs Peter Lysholt Hansen, head of department S.7 Tel . ( 45 ) 33 92 09 01 Fax (45)33 92 18 02 Gert Meinecke, desk officer Tel . ( 45 ) 33 92 09 26 Fax (45)33 92 18 02 ESPAÃ A Ministerio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E-28046 Madrid Tel . ( 34 1)349 38 60 Fax ( 34 1)457 28 63 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo  Bureau E2 TÃ ©l .: ( 33 1 ) 44 74 48 93 TÃ ©lÃ ©copieur : ( 33 1 ) 44 74 48 97 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations internationales TÃ ©l .: ( 33 1 ) 43 17 59 68 TÃ ©lÃ ©copieur : ( 33 1 ) 43 17 46 91 DEUTSCHLAND Bundesausfuhramt (BAFA ) Frankfurter StraÃ e 29 35 65760 Eschborn 12 . 11 . 97 [ EN 1 Official Journal of the European Communities L 309/7 Ã STERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Abteilung II/A/2 Landstrasser HaupstraÃ e 55 57 1030 Wien Bundesministerium fÃ ¼r Wissenschaft und Verkehr Oberste ZivilluftfahrtbehÃ ¶rde (OZB) RadetzkystraÃ e 2 1030 Wien IRELAND Department of Public Enterprise Aviation Regulation and International Affairs Division 44 Kildare Street Dublin 2 Tel . ( 353 1)670 74 44 Fax 670 74 11 Mr Brendan Twomey/Mr Ernest Hartman PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros Sr? MÃ ³nica Lisboa DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Lisboa ITALIA Ministero Affari esteri  Roma D.G.A.E.-Uff. X Tel . 0039 6-36 91 37 50 Fax 36 91 37 52 Ministero Commercio estero  Roma Gabinetto Tel . 0039 6-59 93 23 10 Fax 59 64 74 94 Ministero dei Trasporti  Roma Gabinetto Tel . 0039 6-44 26 71 16/84 90 40 94 Fax 44 26 71 14 SUOMI/FINLAND UlkoasiainministeriÃ ¶ PL 176 00161 Helsinki Utrikesministeriet PB 176 00161 Helsingfors SVERIGE Regeringskansliet Utrikesdepartementet RÃ ¤ttssekretariatet fÃ ¶r EU-frÃ ¥gor Fredsgatan 6 S-103 39 Stockholm Tfn 0046 8 405 10 00 Fax 723 11 76 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des relations Ã ©conomiques internationales et de la cooperation BP 1602 L-1016 Luxembourg NEDERLAND Ministerie van Buitenlandse Zaken Directie Verenigde Naties, afdeling Politieke Zaken 2594 AC Den Haag Tel . ( 0031-70 ) 348 42 06 Fax 348 67 49 UNITED KINGDOM Export Control Organization Department of Trade and Industry Kingsgate House 66-74 Victoria Street London SW1E 6SW Tel . (44 171)215 6740 Fax ( 44 171)222 0612